DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group II, claims 1-13 in the reply filed on 07/23/2021 is acknowledged.  The traversal is on the ground(s) that “The instant application is a national stage application filed under '371”.  This is found persuasive and the restriction requirement sent 07/23/2021 is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guide track; a cutter assembly riding on the guide track” of claim 1; the “guide tool” of claims 5, 11 and 12; and “a cutting assembly riding on a guide track” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
not mounted on the guide track.
-Page 4, Lines 4-6 of the specification states Figures 1A and 1B show the bending machine and the cutting tool assembly. Examiner notes Figure 1B does not appear to provide the cutting tool assembly, as provided for in Figure 1A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
-Claims 5, 11 and 12 do not appear to have written support within the specification for the language of “the guide tool has a mounting configuration allowing mounting the guide track to a sheet metal forming tool”.
-Regarding claim 6 the language of “A sheet metal forming tool comprising: a sheet metal forming mechanism capable of creating or changing a profile in sequential portions of the sheet material; a discharge feed mechanism” does not appear to be stated as such within the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
-Regarding claims 5, 11 and 12, the phrase “the guide tool has a mounting configuration allowing mounting the guide track to a sheet metal forming tool” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art. Examiner notes neither the specification nor drawings appears to describe “a guide tool” or a guide tool having a “mounting configuration allowing mounting the guide track to a sheet metal forming tool”. The terms guide tool, mounting configuration and sheet metal forming tool also do not appear to be utilized within the specification or drawings.
-Regarding claims 6-8, the phrase “A sheet metal forming tool comprising: a sheet metal forming mechanism capable of creating or changing a profile in sequential portions of the sheet material; a discharge feed mechanism” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art . A sheet metal forming tool,  a sheet metal forming mechanism, and a discharge feed mechanism does not appear to be described in the specification or shown in the drawings.
-Regarding claims 9 and 10, the phrase “a sheet metal supporting platform capable of gripping sheet metal; a discharge feed mechanism causing the sequential portions of the sheet metal material to discharge from the sheet metal supporting platform” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art. a sheet metal supporting platform capable of gripping sheet metal; a discharge feed mechanism causing the second cutting tool, as it also includes the cutting tool of claim 1, which does not appear to be supported by the specification.
-Regarding claims 12 and 13, the phrase “a sheet metal forming mechanism and a discharge feed mechanism” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art. A sheet metal forming mechanism, and a discharge feed mechanism does not appear to be described in the specification or shown in the drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claim 1, the preamble of the claim is unclear. The preamble states “A bidirectional sheet metal cutting tool” however the specification and drawings do not appear to provide what the bidirectional sheet metal cutting tool is. It appears the entire 
-Regarding claim 1, the phase “a guide track; a cutter assembly riding on the guide track” is unclear. Examiner notes the drawings (Figure 1A) only appear to provide the cutter assembly (141) offset from the guide track (145), as such it is unclear how the cutter assembly (141) is attached to ride on the guide track. What structure allows for the cutter assembly to be both offset from the guide track as shown in Figure 1A, and attached to the guide track? What structure of either the cutter assembly or guide tracks allows for the attachment?
-Regarding claims 1 and 14 (Examiner notes the language of claim 14 to be similar is scope, having an interface with a curved profile) the phrase “the upper and lower sections having an offset attachment to each other at an interface, so that the sheet metal material passes the offset after cutting in an extended bypass cutting operation, the interface having a curved profile between the upper and lower sections, allowing deflection of the webbed material on at least one side of a cutting direction in the extended bypass cutting operation” is unclear. Examiner notes the interface portion is unclear. It is unclear what the interface portion refers to as Figures 3A and 3C appear to provide different interface portions (341), and the specification (page 8) provides “Wheel carriers 321, 322 have a curved interface 341 such that, on one side of the cutting head 141, the curved interface 341 allows the work to deflect down, and on the both curved profiles between the two wheel carriers, or only one of the two curved interface? As currently claimed it appears that both the upper and lower sections must have the curved interface profile to create an interface and will be treated as such in the rejection. 
-Regarding claims 2, 3, 5, 11, 12 and 15-16 and 18 the phrases “wherein the interface has a differentiation in its profile, the differentiation comprising the curved profile and at least one additional profile, the differentiation causing a differential deflection in the sheet metal material downstream of the cut as the cutting assembly rides on the guide track” and “a differentiation at the interface, the differentiation comprising the curved profile and at least one additional profile, causing a differential deflection in the sheet metal material downstream of the cut as the cutting assembly rides on the guide track” are unclear. Examiner notes that while page 3 of the specification appears to provide support for such language, it is unclear what the differentiation is. The base claims (1) and (14) of which the claims rely on respectively requires an interface with a curved profile. It is unclear how the interface also has a differentiation, and how the differentiation “comprises” the curved profile. It is also unclear what the at least one additional profile is. Page 3 of the specification again appears to provide support on an additional profile, but does not appear to provide what the additional profile refers to. As noted previously, it appears the interface (341) is curved, and it is unclear what additional profile is to be added as a differentiation.
5 recites the limitation "the guide tool" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
-Regarding claims 5 and 11-12, the phrase “the guide tool has a mounting configuration allowing mounting the guide track to a sheet metal forming tool” is unclear. It is unclear what structural elements incorporate of the guide tool and how the structural elements of the guide tool allow for a mounting configuration. Neither the specification nor drawings appears to describe “a guide tool” or a guide tool having a “mounting configuration allowing mounting the guide track to a sheet metal forming tool”. It is also unclear what structure relates to a sheet metal forming tool, as this also does not appear to be utilized within the specification or drawings.
-Regarding claims 6-8, the phrase “A sheet metal forming tool comprising: a sheet metal forming mechanism capable of creating or changing a profile in sequential portions of the sheet material; a discharge feed mechanism” is unclear. It is unclear what structure represents “A sheet metal forming tool,  a sheet metal forming mechanism, and a discharge feed mechanism” and how such structure works in combination with the sheet metal cutting tool as the structure does not appear to be described in the specification or shown in the drawings.
-Claim 11 recites the limitation "the guide tool" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 12 recites the limitation "the guide tool" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 13 dependent from claim 1 and claim 17 dependent from claim 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.

Claimed Subject Matter
It is to be noted that claims 1-18 have not been rejected over prior art.  The claims may or may not be readable over the prior art but cannot be determined at this time in view of the issues under 35 USC § 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/RICHARD D CROSBY JR/  10/21/2021Examiner, Art Unit 3724